                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION
GILBERTO VILLANUEVA, JR.                                          PETITIONER

V.                                  CIVIL ACTION NO. 3:19-CV-455-DCB-JCG

WARDEN DAVID PAUL                                                 RESPONDENT



               Order Adopting Report and Recommendation
       This matter is before the Court on Magistrate Judge John C.

Gargiulo’s Report and Recommendation [ECF No. 27], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge Gargiulo’s

Report and Recommendation is well taken and shall be adopted as

the findings and conclusions of this Court. At the time the

petitioner     filed,    the   petitioner     was   housed   at   the   Federal

Correctional Complex in Yazoo County, Mississippi. As of October

18,    2020,   the     petitioner    was    transferred      to   the   Federal

Correctional Institution in Marianna, Florida, where he currently

resides. Judge Gargiulo recommends that the Petitioner’s Petition

for Writ of Habeas Corpus [ECF No. 1] should be denied and that

this    action    be     dismissed     with     prejudice     regarding     the

jurisdictional issue of this court and DISMISSED without prejudice

regarding the merits of the case. In cases regarding petitions for

Writs of Habeas Corpus, jurisdiction is not based on the location
in which a petitioner is incarcerated. Jurisdiction is based on

the court which sentenced the petitioner. Pack v. Yusuff, 218 F.3d

448, 451 (5th Cir. 2000).

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge John

C. Gargiulo’s Report and Recommendation is ADOPTED as the findings

and conclusions of this Court. This action is hereby DISMISSED

with prejudice regarding the jurisdictional issue of this court

and DISMISSED without prejudice regarding the merits of the case.

     A Final Judgment shall be entered of even date herewith

pursuant to Rule 58 of the Federal Rules of Civil Procedure.

     SO ORDERED AND ADJUDGED this the 15th day of July, 2021.




                                     _/s/ David Bramlette________
                                     UNITED STATES DISTRICT COURT
